      Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 1 of 29 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 CHANDRA TATE,                                       Case No.

 on behalf of herself and all others similarly
 situated,
                                  Plaintiff,             CLASS ACTION COMPLAINT

 v.                                                        JURY TRIAL DEMANDED

 EYEMED VISION CARE, LLC,

                                  Defendant.



        Plaintiff Chandra Tate (“Plaintiff”), by and through her attorneys, upon personal

knowledge as to herself and her own acts and experiences, and upon information and belief as to

all other matters, alleges as follows:

                                   NATURE OF THE ACTION

        1.     Plaintiff brings this Class Action Complaint (“Complaint”) against Defendant

EyeMed Vision Care, LLC (“Defendant” or “EyeMed”), individually and on behalf of all others

similarly situated based on Defendant’s failure to properly safeguard its customers’ personally

identifiable information (“PII”), including current and former customer’s full names, residential

addresses, dates of birth, phone numbers, email addresses, vision insurance account identification

numbers, health insurance account identification numbers, Medicaid and Medicare numbers,

Social Security numbers, birth or marriage certificates, and driver’s license, passport or other

government identification numbers and information. Defendant also failed to properly safeguard

its customers’ protected health information (“PHI”) exposed in the breach, including medical

diagnoses and medical treatment information.



                                                 1
     Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 2 of 29 PAGEID #: 2




       2.      EyeMed is one of the largest and fastest growing vision benefits companies in the

United States. It has over 60 million funded benefit members through a nationwide network of

providers that includes optometrists, ophthalmologists, opticians, and retailers. EyeMed offers

several different plans, all of which provide various levels of discounts on exams and vision

products such as eyeglass frames and lenses, contact lenses, and other eye care services. The

company serves a customer base that includes large corporations, government entities, and health

insurers, including but not limited to Aetna, Blue Cross Blue Shield of Tennessee and Nippon Life

Benefits.

       3.      On June 24, 2020, as a result of EyeMed’s lax security and monitoring protocols,

criminals gained unauthorized access to an EyeMed email inbox. For seven days, these criminals

maintained unfettered access to the breached email account. During this time, the email account

was used to send phishing emails to EyeMed’s customers. The breach of the email account also

allowed the criminals to obtain the sensitive PII and PHI of EyeMed’s customers stored in the

account.

       4.      It was not until July 1, 2020 that EyeMed discovered the breach and took steps to

block unauthorized access to the account. By that time, the PII and PHI of its customers had already

fallen into the hands of the ill-intentioned criminals that accessed the account.

       5.      Defying all bounds of reasonableness, despite learning of the breach on or about

July 1, 2020, EyeMed did not notify customers affected by the breach until December of 2020.

And it did not prioritize the victims of the breach; instead, months before it started notifying

customers, EyeMed notified its industry partners such as Aetna. There is simply no excuse for

taking so long to notify customers, and for de-prioritizing the actual victims of its lax security and

safeguards.




                                                  2
     Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 3 of 29 PAGEID #: 3




       6.      EyeMed did not adequately safeguard Plaintiff’s data, and now she and apparently

millions of other patients are the victims of a significant data breach that will negatively affect

them for years.

       7.      EyeMed is responsible for allowing this data breach through its failure to

implement and maintain reasonable safeguards and failure to comply with industry-standard data

security practices.

       8.      Despite its role in managing so much sensitive and personal information, during

the duration of the data breach, EyeMed failed to recognize and detect unauthorized third parties

accessing its email system, and failed to recognize the substantial amounts of data that had been

compromised. This was, in part, because of, but also part and parcel with, EyeMed’s failure to take

the appropriate steps to investigate the numerous red flags, each of which individually should have

told EyeMed that its systems were not secure.

       9.      EyeMed had numerous statutory, regulatory, contractual, and common law

obligations, including those based on its affirmative representations to Plaintiff and class members,

to keep their PII, including PHI, confidential, safe, secure, and protected from unauthorized

disclosure or access.

       10.     Plaintiff and those similarly situated rely upon EyeMed to maintain the security and

privacy of the PII and PHI entrusted to it; when providing their PII and or PHI, they reasonably

expected and understood that EyeMed would comply with its obligations to keep the information

secure and safe from unauthorized access.

       11.     In this day and age of regular and consistent data security attacks and data breaches,

in particular in the healthcare industry and retail services, EyeMed’s data security breach is

particularly egregious.




                                                 3
     Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 4 of 29 PAGEID #: 4




        12.     As a result of EyeMed’s failures, Plaintiff and the class members are at a significant

risk of identity theft, financial fraud, and/or other identity-theft or fraud, imminently and for years

to come. Just as their PII and PHI was stolen because of its inherent value in the black market,

now the inherent value of Plaintiff’s and the class members’ PII and PHI in the legitimate market

is significantly and materially decreased. To make matters worse, the injuries described were

exacerbated by EyeMed’s failure to timely inform and notify Plaintiff and the class members of

the data breach and their injuries. Furthermore, by failing to provide adequate notice, EyeMed

intentionally prevented Plaintiff and prospective class members from protecting themselves from

the potential damages arising out of the data breach.

        13.     On information and belief, as a result of this massive data breach, millions of

EyeMed’s customers have suffered exposure of PII and PHI entrusted to EyeMed.

        14.     In addition, based on Defendant’s actions, Plaintiff and the proposed class have

received services that were and are inferior to those for which they have contracted, and have not

been provided the protection and security Defendant promised when Plaintiff and the proposed

class entrusted Defendant with their PII and PHI.

        15.     Plaintiff and members of the proposed class have suffered actual and imminent

injuries as a direct result of the data breach. The injuries suffered by Plaintiff and the proposed

class as a direct result of the data breach include: (a) theft of their personal data; (b) costs associated

with the detection and prevention of identity theft; (c) costs associated with time spent and the loss

of productivity from taking time to address and attempt to ameliorate, mitigate and deal with the

consequences of the data breach and the stress, nuisance and annoyance of dealing with all issues

resulting from the data breach; (d) the imminent injury arising from potential fraud and identity

theft posed by their personal data being placed in the hands of the ill-intentioned hackers and/or




                                                    4
     Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 5 of 29 PAGEID #: 5




criminals; (e) damages to and diminution in value of their personal data entrusted to EyeMed and

with the mutual understanding that EyeMed would safeguard Plaintiff’s and class members’

personal data against theft and not allow access and misuse of their personal data by others; (f) the

reasonable value of the PII entrusted to EyeMed; and (g) the continued risk to their personal data,

which remains in the possession of EyeMed and which is subject to further breaches so long as

EyeMed fails to undertake appropriate and adequate measures to protect Plaintiff’s and class

members’ personal data in its possession.

        16.    Plaintiff seeks to remedy these harms, and prevent their future occurrence, on

behalf of herself and all similarly situated persons whose personal data was compromised and

stolen as a result of the data breach.

        17.    Accordingly, Plaintiff, on behalf of herself and other members of the class, asserts

claims for breach of implied contract, negligence, bailment, and unjust enrichment, and seeks

injunctive relief, declaratory relief, monetary damages, and all other relief as authorized in equity

or by law.

                                         THE PARTIES

Plaintiff Chandra Tate

        18.    Plaintiff Chandra Tate1 is a natural person and a resident of South Carolina. From

2016 through 2019, she and her family used EyeMed for their vision care benefits. This included

submitting claims to EyeMed for the purchase of prescription lenses from Walmart and Sam’s

Club.

        19.    Plaintiff entrusted her PII, PHI, and other confidential information such as contact




1
 Plaintiff’s name was previously Chandra Price. However, she married in February of 2020 and
assumed the surname of Tate.


                                                 5
    Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 6 of 29 PAGEID #: 6




information, health insurance policy information, prescription information, medical conditions,

and Social Security number to EyeMed with the reasonable expectation and understanding that

EyeMed would take at a minimum industry standard precautions to protect, maintain, and

safeguard that information from unauthorized users or disclosure, and would timely notify her of

any data security incidents related to her. Plaintiff would not have used EyeMed’s services had she

known that EyeMed would not take reasonable steps to safeguard her sensitive PII and PHI.

       20.     In mid-December of 2020, more than five months after EyeMed learned of the data

breach, Plaintiff received a letter from EyeMed, dated December 7, 2020, notifying her that she

had been identified as an individual impacted by the data breach that occurred from June 24, 2020

through July 1, 2020. A copy of the letter is attached hereto as Exhibit A. Before receiving this

letter, Plaintiff was unaware that any breach had occurred or that her PII and PHI had been

compromised.

       21.     Since learning about the breach, Plaintiff has suffered and continues to suffer

emotional anguish and distress, including but not limited to fear and anxiety related to the breach

of her sensitive personal, financial, and health information, as well as the breach of her daughter’s

sensitive personal, financial, and health information (which was also compromised in the breach).

As a result of the breach and anxiety it has caused, she estimates that she reviews her credit

information and statements twice a week, and she reviews her bank accounts nearly every day.

Before the breach, she typically only reviewed her credit information once or twice a month, and

only reviewed her bank accounts once a month. Furthermore, following the breach, she has

received scam and phishing phone calls nearly every day. For example, towards the end of

November 2020, Plaintiff received calls from scammers purporting to work for the Internal

Revenue Service and Social Security Administration.




                                                 6
    Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 7 of 29 PAGEID #: 7




       22.     Plaintiff and her family have used the paid monitoring service LifeLock for roughly

the past year and a half. Following the breach, she received a notification from LifeLock informing

her that it had identified suspicious activity on her accounts. Plaintiff had intended to discontinue

the LifeLock service in an attempt to reduce her monthly bills. However, as a result of the EyeMed

data breach, Plaintiff has continued to use and pay for the LifeLock service for her and her family.

This service costs her roughly $65 per month.

       23.     Around the time of the data breach, an unknown individual used Plaintiff’s financial

information without her permission to open an account with Amazon Prime. Plaintiff was charged

for these services despite not having an Amazon Prime account until she noticed the charges in

August of 2020. As a result, Plaintiff was also forced to close the bank account linked to the

Amazon Prime charges and open a new bank account.

       24.     Plaintiff’s injuries will be redressed by a favorable outcome in this litigation

because she seeks compensatory damages.

Defendant EyeMed Vision Care, LLC

       25.     EyeMed is a Delaware limited liability company with its principal place of business

in Mason, Ohio. It is a wholly owned subsidiary of Luxottica of America, Inc., which is similarly

headquartered in Mason, Ohio.

       26.     EyeMed requires its customers to provide contact information (such as name, email,

and shipping address), and financial information (such as Health Services Account or other credit

card account information). As part and parcel of providing and/or accepting insurance, customers

must also provide their sensitive health information and other personal information (such as dates

of birth and Social Security numbers, that EyeMed requests).

       27.     EyeMed also creates electronic health records of its customers by gathering medical




                                                 7
       Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 8 of 29 PAGEID #: 8




information from them. This information comes from the customers and from other individuals or

organizations, such as referring physicians, other doctors, and/or insurance plans.

          28.    EyeMed provides that each of its affiliates are permitted to share customer PII and

other information across brands.

                                    JURISDICTION & VENUE

          29.    This Court has original jurisdiction under the Class Action Fairness Act, 28 U.S.C.

§ 1332(d)(2), because this is a class action involving more than 100 putative class members and

the amount in controversy exceeds $5,000,000, exclusive of interest and costs. Plaintiff (and many

members of the class) and Defendant are citizens of different states.

          30.    This Court has general personal jurisdiction over EyeMed because EyeMed’s

principal place of business is in Mason, Ohio.

          31.    Venue is proper in this District under 28 U.S.C. §§ 1391(a)(2), 1391(b)(2), and

1391(c)(2) as a substantial part of the events giving rise to the claims emanated from activities

within this District, and EyeMed conducts substantial business in this District.

                                   FACTUAL ALLEGATIONS

          32.    EyeMed is one of the largest vision benefits companies in the United States,

providing vision benefits to over 60 million members.2 As of 2014, it is the second largest vision

benefits companies in the United States.3

          33.    As with all benefit or insurance companies, upon information and belief, use of

EyeMed’s services requires disclosure of PII and PHI to EyeMed by all of its over 60 million

members.




2
    https://eyemed.com/en-us/about-us, last accessed 1/12/2021.
3
    https://en.wikipedia.org/wiki/Luxottica, last accessed 1/12/2021.


                                                  8
       Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 9 of 29 PAGEID #: 9




         34.     EyeMed is fully aware of how sensitive the PII and PHI it stores and maintains is.

It is also aware of how much PII and PHI it collects, uses, and maintains from each Plaintiff or

class member. EyeMed offers services related to healthcare treatment and the provision of

insurance.

         35.     By requiring the production of, collecting, obtaining, using, and deriving benefits

from Plaintiff’s and the class members’ PII and PHI, EyeMed assumed certain legal and equitable

duties and knew or should have known that it was responsible for the diligent protection of the PII

and PHI it collected and stored.

EyeMed knew that it was and continues to be a prime target for cyberattacks.

         36.     EyeMed knew that it was an ideal target for hackers and those with nefarious

purposes related to consumers data. It processed and saved multiple types and many levels of PII

and PHI through its many types of businesses.

         37.     Realizing that its data is a target of hackers, EyeMed’s Privacy Policy4 states:

                 The security of your personal information is important to us. We follow
                 generally accepted industry standards to protect the personal information
                 submitted to us, and to guard that information against loss, misuse or
                 alteration. When you enter personal information on our Site, we encrypt
                 transmissions involving such information using secure protocols.

         38.     Yet, EyeMed did not follow generally accepted industry standards to protect its

customers’ sensitive PII and PHI.

         39.     EyeMed processed employer and payment information, in addition to all the

information about vision, vision healthcare, and any other information that it might demand as a

benefits provider, such as Social Security number, age, gender, and prior health history.



4
    https://eyemed.com/en-us/online-privacy-policy, last accessed 1/12/2021.




                                                   9
    Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 10 of 29 PAGEID #: 10




         40.    The seriousness with which EyeMed should have taken its data security is shown

by the number of data breaches perpetrated in the healthcare and retail industries in the last few

years.

         41.    Despite knowledge of the prevalence of healthcare and retail data breaches,

EyeMed failed to prioritize its customers’ data security by implementing reasonable data security

measures to detect and prevent unauthorized access to the tens of millions of sensitive data points

of its customers. As a highly successful insurance benefits company, EyeMed had the resources to

invest in the necessary data security and protection measures. Yet, it did not.

         42.    EyeMed failed to undertake adequate analyses and testing of its own systems,

adequate personnel training, and other data security measures to avoid the failures presented to

customers in December of 2020 but which occurred in June of 2020.

         43.    Despite its awareness, EyeMed did not take the necessary and required minimal

steps to secure Plaintiff’s and the class members’ PII and PHI. As a result, hackers breached and

stole important PII and PHI from likely millions of EyeMed customers in late June 2020.

EyeMed Failed to Timely Notify Victims of the Breach

         44.    On July 1, 2020, EyeMed became aware that a breach occurred. It did not notify

the victims of the breach at that time or for months later. Rather, it first notified large corporations

that it partners with or performed services for. For example, almost three months after it learned

of the breach, on September 28, 2020, EyeMed informed the insurance company Aetna of the

breach, which had exposed the PII and PHI of approximately 484,157 Aetna customers alone.5

         45.    Inexplicably, it was not until almost six months after the breach (mid-December




5
          https://www.healthcareitnews.com/news/nearly-500k-aetna-members-affected-eyemed-
security-inciden, last accessed 1/12/2021.


                                                  10
     Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 11 of 29 PAGEID #: 11




2020) that EyeMed took the necessary step of informing individuals such as Plaintiff and members

of the class via letter that it “discovered that an unauthorized individual gained access to an

EyeMed email mailbox and sent phishing emails to email addresses contained in the mailbox’s

address book.” For example, Plaintiff received the following in a letter (attached as Exhibit A)

received in mid-December 2020 and dated December 7, 2020:

                 On July 1, 2020, EyeMed discovered that an unauthorized individual gained
                 access to an EyeMed email mailbox and sent phishing emails to email
                 addresses contained in the mailbox’s address book….It was determined that
                 the unauthorized individual first gained access to the mailbox on June 24,
                 2020, and that access terminated on July 1, 2020.
                 …
                 The mailbox contained information about individuals who formerly or
                 currently receive vision benefits through EyeMed.
                 …
                 Following a detailed analysis and review of all potentially compromised
                 emails and files, EyeMed identified the names of all individuals who were
                 impacted, as well as the type of information included in those files. Personal
                 information that may have been accessed could include the following types
                 of information: full name, address, date of birth, phone number, email
                 address, and vision insurance account/identification number.

         46.     EyeMed’s letter to Plaintiff and members of the class was patently deficient

because it failed to disclose the full range of information that was compromised in the breach. For

example, EyeMed’s website discloses information that was exposed in the breach but not

mentioned in its letters to Plaintiff and members of the class, including: health insurance

account/identification numbers, Medicaid or Medicare numbers, driver’s license or other

government identification numbers, birth or marriage certificates, Social Security numbers,

financial information, medical diagnoses and conditions, treatment information, and/or passport

numbers.6

         47.     EyeMed’s disclosure letter also described what it was doing to remedy its flawed



6
    See https://eyemed.com/en-us/notice, last accessed 1/12/2021.


                                                  11
    Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 12 of 29 PAGEID #: 12




security protocols:

                EyeMed is committed to safeguarding your personal information and has
                taken immediate steps to enhance the protections that were already in place
                before this incident. In addition to the investigation, EyeMed made
                changes to how authorized individuals access the EyeMed network and
                required immediate complex password changes to all our employee
                accounts. EyeMed is also reinforcing and providing additional mandatory
                security awareness training.
       48.     EyeMed “encourage[d]” Plaintiff and the class members “to remain vigilant,” and

told them that if they see suspicious or unusual activity on their accounts, not to tell EyeMed, but

to report it to someone else.

       49.     Despite knowing since July 1, 2020 that there had been a data breach, EyeMed did

not issue notice to those affected within the timeframe required by law or its own Privacy Policy.

       50.     For example, in its HIPAA Notice of Privacy Practices, EyeMed states:

               If we discover that your health information has been breached (for example,
               disclosed to or acquired by an unauthorized person, stolen, lost, or otherwise
               used or disclosed in violation of applicable privacy law) and the privacy or
               security of the information has been compromised, we must notify you of
               the breach without unreasonable delay and in no event later than 60 days
               following our discovery of the breach.7

EyeMed Owed a Duty to Plaintiff and Class Members to Adequately Safeguard Their PII and
to Provide Timely Notice of the Breach of its Systems

       51.     EyeMed is well aware of the importance of security in maintaining personal

information (particularly health and medical information), and the value its users place on keeping

their PII and PHI secure.

       52.     EyeMed owes a duty to Plaintiff and the class members to maintain adequate



7
 https://eyemed.com/en-us/hipaa-notice-of-privacy-practices, last accessed 1/12/2020 (emphasis
added).




                                                12
   Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 13 of 29 PAGEID #: 13




security and to protect the confidentiality of their personal data.

         53.    EyeMed owes a further duty to its current and former users to immediately and

accurately notify them of a breach of its systems to protect them from identity theft and other

misuse of their personal data and to take adequate measures to prevent further breaches.

The Sort of PII at Issue Here is Particularly Valuable to Hackers

         54.    Businesses that store personal information are likely to be targeted by cyber

criminals. Credit card and bank account numbers are tempting targets for hackers. However,

information such as dates of birth and Social Security numbers are even more attractive to hackers;

they are not easily destroyed and can be easily used to perpetrate identity theft and other types of

fraud.

         55.    The unauthorized disclosure of Social Security numbers can be particularly

damaging, because Social Security numbers cannot easily be replaced. In order to obtain a new

Social Security number a person must prove, among other things, that he or she continues to be

disadvantaged by the misuse. Thus, no new Social Security number can be obtained until the

damage has been done.

         56.    Furthermore, as the Social Security Administration (“SSA”) warns:

         Keep in mind that a new number probably will not solve all your problems. This is
         because other governmental agencies (such as the IRS and state motor vehicle
         agencies) and private businesses (such as banks and credit reporting companies)
         likely will have records under your old number. Along with other personal
         information, credit reporting companies use the number to identify your credit
         record. So using a new number will not guarantee you a fresh start. This is
         especially true if your other personal information, such as your name and address,
         remains the same.

         If you receive a new Social Security Number, you should not be able to use the old
         number anymore.

         For some victims of identity theft, a new number actually creates new problems. If
         the old credit information is not associated with your new number, the absence of
         any credit history under the new number may make more difficult for you to get


                                                  13
    Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 14 of 29 PAGEID #: 14




       credit.8

       57.        Here, the unauthorized access by the hackers left the cyber criminals with the tools

to perform the most thorough identity theft—they have obtained all the essential PII to mimic the

identity of the user. The personal data of Plaintiff and class members stolen in the EyeMed security

breach constitutes a dream for hackers and a nightmare for Plaintiff and the class. Plaintiff’s and

class members’ stolen personal data represents essentially one-stop shopping for identity thieves.

       58.        According to the Federal Trade Commission (“FTC”), identity theft wreaks havoc

on consumers’ finances, credit history, and reputation and can take time, money, and patience to

resolve.9 Identity thieves use stolen personal information for a variety of crimes, including credit

card fraud, phone or utilities fraud, and bank and finance fraud.10

       59.        More recently the FTC has released its updated publication on protecting PII for

businesses, which include instructions on protecting PII, properly disposing of PII, understanding

network vulnerabilities, implementing policies to correct security problems, using intrusion

detection programs, monitoring data traffic, and having in place a response plan.

       60.        The FTC has, upon information and belief, brought enforcement actions against

businesses for failing to protect customers’ PII. The FTC has done this by treating a failure to

employ reasonable measures to protect against unauthorized access to PII as a violation of the FTC



8
   SSA, Identity Theft and Your Social Security Number, SSA Publication No. 05-10064 (Dec.
2013), available at http://www.ssa.gov/pubs/EN-05-10064.pdf (last visited Nov. 13, 2020).
9
     See Taking Charge, What to Do If Your Identity is Stolen, FTC, 3 (2012),
http://www.consumer.ftc.gov/articles/pdf-0009-taking-charge.pdf (last visited Nov. 13, 2020).
10
    Id. The FTC defines identity theft as “a fraud committed or attempted using the identifying
information of another person without authority.” 16 CFR § 603.2. The FTC describes “identifying
information” as “any name or number that may be used, alone or in conjunction with any other
information, to identify a specific person,” including, among other things, “[n]ame, social security
number, date of birth, official State or government issued driver's license or identification number,
alien registration number, government passport number, employer or taxpayer identification
number.” Id.


                                                   14
     Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 15 of 29 PAGEID #: 15




Act, 15 U.S.C. § 45.

        61.    General policy reasons support such an approach. A person whose personal

information has been compromised may not see any signs of identity theft for years. According to

the GAO Report:

        [L]aw enforcement officials told us that in some cases, stolen data may be held for
        up to a year or more before being used to commit identity theft. Further, once stolen
        data have been sold or posted on the Web, fraudulent use of that information may
        continue for years. As a result, studies that attempt to measure the harm resulting
        from data breaches cannot necessarily rule out all future harm.11

        62.    Companies recognize that PII is a valuable asset. Indeed, PII is a valuable

commodity. A “cyber black-market” exists in which criminals openly post stolen credit card

numbers, Social Security numbers, and other PII on a number of Internet websites. Plaintiff’s and

class members’ personal data that was stolen has a high value on both legitimate and black markets.

        63.    At an FTC public workshop in 2001, then-Commissioner Orson Swindle described

the value of a consumer’s personal information as follows:

        The use of third party information from public records, information aggregators and
        even competitors for marketing has become a major facilitator of our retail
        economy. Even [Federal Reserve] Chairman [Alan] Greenspan suggested here
        some time ago that it’s something on the order of the life blood, the free flow of
        information.12

        64.    Consumers rightfully place a high value not only on their PII, but also on the

privacy of that data. Researchers have already begun to shed light on how much consumers value

their data privacy – and the amount is considerable.

        65.    Notably, one study on website privacy determined that U.S. consumers valued the



11
  See http://www.gao.gov/new.items/d07737.pdf at 29 (last visited Nov. 13, 2020).
12
  FEDERAL TRADE COMMISSION, The Information Marketplace: Merging and Exchanging
Consumer      Data,    transcript  available    at    http://www.ftc.gov/news-events/events-
calendar/2001/03/information-marketplace-merging-exchanging-consumer-data (last visited Nov.
13, 2020).


                                                 15
     Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 16 of 29 PAGEID #: 16




restriction of improper access to their personal information – the very injury at issue here – between

$11.33 and $16.58 per website. The study also determined that “[a]mong U.S. subjects, protection

against errors, improper access, and secondary use of personal information is worth US$30.49 –

44.62.”13 This study was done in 2002, almost twenty years ago. The sea-change in how pervasive

the Internet is in everyday lives since then indicates that these values—when associated with the

loss of PII to bad actors—would be exponentially higher today.

        66.    Identity thieves may commit various types of crimes such as immigration fraud,

obtaining a driver’s license or identification card in the victim’s name but with another’s picture,

and/or using the victim’s information to obtain a fraudulent refund. The United States government

and privacy experts acknowledge that it may take years for identity theft to come to light and be

detected.

        67.    As noted above, the disclosure of Social Security numbers in particular poses a

significant risk. Criminals can, for example, use Social Security numbers to create false bank

accounts or file fraudulent tax returns.14 Former and current users of EyeMed systems whose

Social Security numbers have been compromised will and already have spent time contacting

various agencies, such as the Internal Revenue Service and the Social Security Administration.

They also now face a real and imminent substantial risk of identity theft and other problems

associated with the disclosure of their Social Security number and will need to monitor their credit

and tax filings for an indefinite duration.




13
   Hann, Hui, et al, The Value of Online Information Privacy: Evidence from the USA and
Singapore, at 17. Oct. 2002, available at https://www.comp.nus.edu.sg/~ipng/research/privacy.pdf
(last visited Jan. 14, 2021).
14
   When fraudulent tax returns are filed, the requirements for a legitimate taxpayer to file their tax
returns with the IRS increase, including the necessity to obtain and utilize unique PIN numbers
just to be able to file a tax return.


                                                 16
     Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 17 of 29 PAGEID #: 17




        68.    Again, because the information EyeMed allowed to be compromised and taken is

of such a durable and near-permanent quality, the harms to Plaintiff and the class will continue to

grow, and Plaintiff and the class will continue to be at substantial risk for further imminent and

future harm.

EyeMed’s Post-Breach Activity was Inadequate

        69.    Personal, health, and financial information can be sold on the black-market almost

immediately. As Illinois Attorney General Lisa Madigan aptly put it, “the second somebody gets

your credit or debit card information, it can be a matter of hours or days until it’s sold on the black

market and someone’s starting to make unauthorized transactions.”15 Thus, the compromised

information could be used weeks or even months before the receipt of any letter from EyeMed and

EyeMed’s proposed solutions to the potential fraud are, therefore, woefully deficient.

        70.    Immediate notice of a security breach is essential to protect people such as Plaintiff

and the class members. EyeMed failed to provide such immediate notice, in fact taking at least

five to six months to disclose to individual customers that there had been a breach, thus further

exacerbating the damages sustained by Plaintiff and the class resulting from the breach.

        71.    Such failure to protect Plaintiff’s and the class members’ PII and PHI, and timely

notify of the breach, has significant ramifications. The information stolen allows criminals to

commit theft, identity theft, and other types of fraud. Moreover, because many of the data points

stolen are persistent—for example, Social Security number, name, address, email address, and

medical history—as opposed to transitory—for example, the date of an appointment, criminals

who purchase the PII and PHI belonging to Plaintiff and the class members do not need to use the



15
    Phil Rosenthal, Just assume your credit and debit card data were hacked,
http://www.chicagotribune.com/business/columnists/ct-data-breach-credit-scam-rosenthal-1001-
biz-20140930-column.html#page=1 (last visited Jan. 14, 2021).


                                                  17
   Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 18 of 29 PAGEID #: 18




information to commit fraud immediately. The PII and PHI can be used or sold for use years later.

       72.     A single person’s PHI can fetch up to $350 on the dark web. This is due, in part, to

the broad scope and comprehensive nature of the data and information, which can be used to steal

identities for illegal drug or medical purchases or defraud insurers. Allowing hackers to steal this

type of information is particularly nefarious, as many banks or credit card providers have

substantial fraud detection systems with quick freeze or cancellation programs in place, whereas

the breadth and usability of PHI allows criminals to get away with misuse for years before

healthcare-related fraud is spotted.

       73.     Every year, victims of identity theft lose billions of dollars. And reimbursement is

only the beginning, as these victims usually spend hours and hours attempting to repair the impact

to their credit, at a minimum.

       74.     Plaintiff and the class members are at constant risk of imminent and future fraud,

misuse of their PII and PHI, and identity theft for many years in the future as a result of the

EyeMed’s actions and the data breach. They have suffered real and tangible loss, including but not

limited to the loss in the inherent value of their PII and PHI, the loss of their time as they have had

to spend additional time monitoring accounts and activity, and additional economic loss to mitigate

the costs of injuries realized as a result of discovery in this case, but hitherto kept deliberately

hidden by EyeMed.

                                 CLASS ACTION ALLEGATIONS

       75.     Plaintiff brings all claims as class claims under Federal Rule of Civil Procedure

23. The requirements of Federal Rule of Civil Procedure 23(a), 23(b)(1), 23(b)(2), and 23(b)(3)

are met with respect to the class defined below.

       76.     Under Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this action




                                                   18
   Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 19 of 29 PAGEID #: 19




as a national class action for themselves and all members of the following class of similarly situated

persons:

                                      The Nationwide Class

       All persons who reside in the United States whose personal data was compromised as a
       result of the security breach discovered by EyeMed on or about July 1, 2020.

       77.       Excluded from the class are Defendant; officers, directors, and employees of

Defendant; any entity in which Defendant has a controlling interest, is a parent or subsidiary, or

which is controlled by Defendant; and the affiliates, legal representatives, attorneys, heirs,

predecessors, successors, and assigns of Defendant. Also excluded are the judges and court

personnel in this case and any members of their immediate families.

       78.      Plaintiff reserves the right to modify and/or amend the Class definition, including

but not limited to creating subclasses, as necessary.

       79.      Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of the claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

       80.      All members of the proposed class are readily ascertainable in that EyeMed has

access to addresses and other contact information for all members of the class, which can be used

for providing notice to class members.

       81.      Numerosity. The class is so numerous that joinder of all members is impracticable.

The class includes millions of individuals whose personal data was compromised by the EyeMed

security breach.

       82.      Commonality. There are numerous questions of law and fact common to Plaintiff

and the class, including the following:

       •     whether EyeMed engaged in the wrongful conduct alleged in this Complaint;



                                                 19
   Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 20 of 29 PAGEID #: 20




       •     whether EyeMed’s conduct was unlawful;

       •     whether EyeMed failed to implement and maintain reasonable systems and security
             procedures and practices to protect customers’ personal data;

       •     whether EyeMed unreasonably delayed in notifying affected customers of the security
             breach;

       •     whether EyeMed owed a duty to Plaintiff and members of the class to adequately
             protect their personal data and to provide timely and accurate notice of the EyeMed
             security breach to Plaintiff and members of the class;

       •     whether EyeMed breached its duties to protect the personal data of Plaintiff and
             members of the class by failing to provide adequate data security and failing to provide
             timely and adequate notice of the EyeMed security breach to Plaintiff and the class;

       •     whether EyeMed’s conduct was negligent;

       •     whether EyeMed knew or should have known that its computer systems were
             vulnerable to attack;

       •     whether EyeMed’s conduct, including its failure to act, resulted in or was the proximate
             cause of the breach of its systems, resulting in the loss of class members’ personal data;

       •     whether EyeMed wrongfully or unlawfully failed to inform Plaintiff and members of
             the class that it did not maintain computers and security practices adequate to
             reasonably safeguard customers’ financial and personal data;

       •     whether EyeMed should have notified the public, Plaintiff, and class members
             immediately after it learned of the security breach;

       •     whether Plaintiff and members of the class suffered injury, including ascertainable
             losses, as a result of EyeMed’s conduct (or failure to act);

       •     whether EyeMed breached its duties to Plaintiff and the class as a bailee of PII and PHI
             entrusted to it and for which EyeMed owed a duty to safeguard and of safekeeping;

       •     whether Plaintiff and members of the class are entitled to recover damages; and

       •     whether Plaintiff and class members are entitled to equitable relief, including injunctive
             relief, restitution, disgorgement, and/or other equitable relief.

       83.      Typicality. Plaintiff’s claims are typical of the claims of the class in that Plaintiff,

like all class members, had their personal data compromised, breached and stolen in the EyeMed

security breach. Plaintiff and all class members were injured through the uniform misconduct of



                                                  20
   Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 21 of 29 PAGEID #: 21




EyeMed described in this Complaint and assert the same claims for relief.

        84.     Adequacy. Plaintiff and counsel will fairly and adequately protect the interests of

the class. Plaintiff has retained counsel who are experienced in class action and complex litigation.

Plaintiff has no interests that are antagonistic to, or in conflict with, the interests of other members

of the class.

        85.     Predominance. The questions of law and fact common to class members

predominate over any questions which may affect only individual members.

        86.     Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of the controversy. Class treatment of common questions of law and fact is

superior to multiple individual actions or piecemeal litigation. Moreover, absent a class action,

most class members would find the cost of litigating their claims prohibitively high and would

therefore have no effective remedy, so that in the absence of class treatment, EyeMed’s violations

of law inflicting substantial damages in the aggregate would go unremedied without certification

of the class. Plaintiff and class members have been harmed by EyeMed’s wrongful conduct and/or

action. Litigating this action as a class action will reduce the possibility of repetitious litigation

relating to EyeMed’s conduct and/or inaction. Plaintiff knows of no difficulties that would be

encountered in this litigation that would preclude its maintenance as a class action.

        87.     Class certification, therefore, is appropriate under Fed. R. Civ. P. 23(b)(3), because

the above common questions of law or fact predominate over any questions affecting individual

members of the class, and a class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

        88.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A), in that the

prosecution of separate actions by the individual class members would create a risk of inconsistent




                                                  21
   Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 22 of 29 PAGEID #: 22




or varying adjudications with respect to individual class members, which would establish

incompatible standards of conduct for EyeMed. In contrast, the conduct of this action as a class

action conserves judicial resources and the parties’ resources and protects the rights of each class

member.

                                    COUNT I — NEGLIGENCE

        89.       Plaintiff incorporates by reference all other allegations in the Complaint as if fully

set forth here.

        90.       EyeMed owed a duty to Plaintiff and members of the class to safeguard the sensitive

PII and PHI that they were required to provide EyeMed as a condition of receiving EyeMed’s

services. EyeMed was required to prevent foreseeable harm to Plaintiff and the class members,

and therefore had a duty to take reasonable steps to safeguard sensitive PII and PHI from

unauthorized release or theft.

        91.       In other words, EyeMed was required to exercise reasonable care in obtaining,

retaining, securing, safeguarding, deleting and protecting their personal, health, and financial

information in its possession from being compromised, lost, stolen, accessed, and misused by

unauthorized persons. This duty included, among other things, designing, maintaining, and testing

EyeMed’s security systems to ensure that Plaintiff’s and class members’ personal, health, and

financial information in EyeMed’s possession was adequately secured and protected.

        92.       EyeMed further owed a duty to Plaintiff and class members to implement processes

that would detect a breach of its security system in a timely manner and to timely act upon warnings

and alerts.

        93.       There is a very close connection between EyeMed’s failure to follow reasonable

security standards to protect its current and former users’ personal data and the injury to Plaintiff




                                                   22
   Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 23 of 29 PAGEID #: 23




and the class. When individuals have their personal information stolen, they are at substantial risk

for imminent identity theft, and need to take steps to protect themselves, including, for example,

buying credit monitoring services and purchasing or obtaining credit reports to protect themselves

from identity theft.

       94.     If EyeMed had taken reasonable security measures, data thieves would not have

been able to take the personal information of millions of current and former users of EyeMed’s

services. The policy of preventing future harm weighs in favor of finding a special relationship

between EyeMed and Plaintiff and the class. If companies are not held accountable for failing to

take reasonable security measures to protect their customers’ personal data, they will not take the

steps that are necessary to protect against future security breaches.

       95.     EyeMed owed a duty to timely disclose the material fact that EyeMed’s computer

systems and data security practices were inadequate to safeguard users’ personal, health, and

financial data from theft.

       96.     EyeMed breached these duties by the conduct alleged in the Complaint by,

including without limitation, failing to protect its customers’ personal, health, and financial,

information; failing to maintain adequate computer systems and data security practices to

safeguard customers’ personal, health, and financial information; failing to disclose the material

fact that EyeMed’s computer systems and data security practices were inadequate to safeguard

customers’ personal, health, and financial data from theft; and failing to disclose in a timely and

accurate manner to Plaintiff and members of the class the material fact of the data breach.

       97.     As a direct and proximate result of EyeMed’s failure to exercise reasonable care

and use commercially reasonable security measures, the personal data of current and former

EyeMed users was accessed by ill-intentioned criminals who could and will use the information




                                                 23
   Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 24 of 29 PAGEID #: 24




to commit identity or financial fraud. Plaintiff and the class face the imminent, certainly impending

and substantially heightened risk of identity theft, fraud and further misuse of their personal data.

        98.       As a proximate result of this conduct, Plaintiff and the other class members suffered

damage after the unauthorized data release and will continue to suffer damages in an amount to be

proven at trial. Furthermore, Plaintiff and the class have suffered emotional distress as a result of

the breach and have lost time and/or money as a result of past and continued efforts to protect their

PII and prevent the unauthorized use of their PII.

                                      COUNT II — BAILMENT

        99.       Plaintiff incorporates by reference all other allegations in the Complaint as if fully

set forth here.

        100.      Plaintiff and the class delivered their personal, health, and financial information to

EyeMed for the exclusive purpose of obtaining services.

        101.      The PII and PHI is intangible personal property belonging to Plaintiff and the class

members.

        102.      In delivering their personal data to EyeMed, Plaintiff and class members intended

and understood that EyeMed would adequately safeguard their personal data.

        103.      EyeMed accepted possession of Plaintiff’s and class members’ personal data for

the purpose of providing work-related services to Plaintiff and class members.

        104.      A bailment (or deposit) was established for the mutual benefit of the parties. By

accepting possession of Plaintiff’s and class members’ personal data, EyeMed understood that

Plaintiff and class members expected EyeMed to adequately safeguard their personal data.

Furthermore, EyeMed understood that it had ongoing responsibilities to account for the

information provided by its customers.




                                                   24
      Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 25 of 29 PAGEID #: 25




          105.   For example, under its Notice of Privacy Practices,16 EyeMed warranted that it

would notify customers if their personal information was exposed no later than 60 days following

discovery of the breach. Additionally, upon request, EyeMed was required to provide customers

with “a list of instances in which we or our business associates disclosed your health information,”

as well as provide access to customers upon request to review or receive copies of the health

information that EyeMed stored.17

          106.   During the bailment (or deposit), EyeMed owed a duty to Plaintiff and class

members to exercise reasonable care, diligence, and prudence in protecting their personal data as

well as a duty to safeguard personal information properly and maintain reasonable security

procedures and practices to protect such information. Defendant breached this duty.

          107.   EyeMed breached its duty of care by failing to take appropriate measures to

safeguard and protect Plaintiff’s and class members’ personal, health, and financial information,

resulting in the unlawful and unauthorized access to and misuse of Plaintiff’s and class members’

personal, health, and financial information. Defendant also breached its duty to account for the

information it stored on behalf of Plaintiff and the class members and to notify them no later than

60 days after learning of a data breach.

          108.   As a proximate result of this conduct, Plaintiff and the other class members suffered

and will continue to suffer damages in an amount to be proven at trial.

                      COUNT III — BREACH OF IMPLIED CONTRACT

          109.   Plaintiff incorporates by all other allegations in the Complaint as if fully set forth

here.




16
     https://eyemed.com/en-us/hipaa-notice-of-privacy-practices, last accessed 1/12/2021.
17
     Id.


                                                  25
   Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 26 of 29 PAGEID #: 26




       110.    Plaintiff and the class delivered their personal, health, and financial information to

EyeMed as part of the process of obtaining services provided by EyeMed.

       111.    Plaintiff and members of the class entered into implied contracts with EyeMed

under which EyeMed agreed to safeguard and protect such information and to timely and

accurately notify Plaintiff and class members that their data had been breached and compromised.

       112.    In providing such data, Plaintiff and the other members of the class entered into an

implied contract with EyeMed whereby EyeMed became obligated to reasonably safeguard

Plaintiff’s and the other class members’ sensitive, non-public information.

       113.    In delivering their personal data to EyeMed, Plaintiff and class members intended

and understood that EyeMed would adequately safeguard their personal data.

       114.    Plaintiff and the class members would not have entrusted their private and

confidential financial, health, and personal information to Defendants in the absence of such an

implied contract.

       115.    EyeMed accepted possession of Plaintiff’s and class members’ personal data for

the purpose of providing services to Plaintiff and class members.

       116.    Had EyeMed disclosed to Plaintiff and members of the class that EyeMed did not

have adequate computer systems and security practices to secure users’ and former users’ personal

data, Plaintiff and members of the class would not have provided their PII and PHI to EyeMed.

       117.    EyeMed recognized that its users’ and former users’ personal data is highly

sensitive and must be protected, and that this protection was of material importance as part of the

bargain to Plaintiff and members of the class.

       118.    Plaintiff and members of the class fully performed their obligations under the

implied contracts with EyeMed.




                                                 26
   Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 27 of 29 PAGEID #: 27




        119.     EyeMed breached the implied contract with Plaintiff and the other members of the

class by failing to take reasonable measures to safeguard their data.

        120.     As a proximate result of this conduct, Plaintiff and the other class members suffered

and will continue to suffer damages in an amount to be proven at trial.

                             COUNT IV — UNJUST ENRICHMENT

        121.     Plaintiff incorporates by reference all other allegations in the Complaint as if fully

set forth herein.

        122.     Plaintiff and class members conferred a monetary benefit on EyeMed in the form

of monies or fees paid for services from EyeMed. EyeMed had knowledge of this benefit when it

accepted the money from Plaintiff and the class members.

        123.     The monies or fees paid by the Plaintiff and class members were supposed to be

used by EyeMed, in part, to pay for the administrative and other costs of providing reasonable data

security and protection to Plaintiff and class members.

        124.     EyeMed failed to provide reasonable security, safeguards, and protections to the

personal data of Plaintiff and class members, and as a result the Plaintiff and class overpaid

EyeMed as part of services they purchased.

        125.     EyeMed failed to disclose to Plaintiff and members of the class that its computer

systems and security practices were inadequate to safeguard users’ and former users’ personal data

against theft.

        126.     Under principles of equity and good conscience, EyeMed should not be permitted

to retain the money belonging to Plaintiff and class members because EyeMed failed to provide

adequate safeguards and security measures to protect Plaintiff’s and class members’ personal,

health, and financial information that they paid for but did not receive.




                                                  27
   Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 28 of 29 PAGEID #: 28




          127.    EyeMed wrongfully accepted and retained these benefits to the detriment of

Plaintiff and class members.

          128.    EyeMed’s enrichment at the expense of Plaintiff and class members is and was

unjust.

          129.    As a result of EyeMed’s wrongful conduct, as alleged above, Plaintiff and the class

are entitled under the unjust enrichment laws of all 50 states and the District of Columbia to

restitution and disgorgement of all profits, benefits, and other compensation obtained by EyeMed,

plus attorneys’ fees, costs, and interest thereon.

                                        RELIEF REQUESTED

Plaintiff, individually and on behalf of the proposed class, requests that the Court:

          1. Certify this case as a class action on behalf of the class defined above, appoint Plaintiff
             as class representative, and appoint the undersigned counsel as class counsel;

          2. Award declaratory, injunctive and other equitable relief as is necessary to protect the
             interests of Plaintiff and other class members;

          3. Award restitution and damages to Plaintiff and class members in an amount to be
             determined at trial;

          4. Award Plaintiff and class members their reasonable litigation expenses and attorneys’
             fees to the extent allowed by law;

          5. Award Plaintiff and class members pre- and post-judgment interest, to the extent
             allowable; and

          6. Award such other and further relief as equity and justice may require.

                                    DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury of any and all issues in this action so triable of right.

                                                  Respectfully submitted,

                                                  /s/ Terence R. Coates
                                                  W.B. Markovits (0018514)
                                                  Terence R. Coates (0085579)



                                                     28
Case: 1:21-cv-00036-DRC Doc #: 1 Filed: 01/15/21 Page: 29 of 29 PAGEID #: 29




                                  Zachary C. Schaengold (0090953)
                                  Dylan J. Gould (0097954)
                                  MARKOVITS, STOCK & DEMARCO, LLC
                                  3825 Edwards Road, Suite 650
                                  Cincinnati, OH 45209
                                  Phone: (513) 651-3700
                                  Fax: (513) 665-0219
                                  bmarkovits@msdlegal.com
                                  tcoates@msdlegal.com
                                  zschaengold@msdlegal.com
                                  dgould@msdlegal.com

                                  Lori G. Feldman (pro hac vice forthcoming)
                                  GEORGE GESTEN MCDONALD, PLLC
                                  102 Half Moon Bay Drive
                                  Croton- On-Hudson, NY 10502
                                  Phone: (917) 983-9321
                                  Fax: (888) 421-4173
                                  LFeldman@4-Justice.com

                                  David J. George (pro hac vice forthcoming)
                                  Brittany L. Brown (pro hac vice forthcoming)
                                  GEORGE GESTEN MCDONALD, PLLC
                                  9897 Lake Worth Road, Suite 302
                                  Lake Worth, FL 33463
                                  Phone: (561) 232-6002
                                  Fax: (888) 421-4173
                                  DGeorge@4-Justice.com
                                  BBrown@4-Justice.com

                                  Bryan L. Bleichner (pro hac vice forthcoming)
                                  Jeffrey D. Bores (pro hac vice forthcoming)
                                  Christopher P. Renz (pro hac vice forthcoming)
                                  CHESTNUT CAMBRONNE PA
                                  100 Washington Avenue South, Suite 1700
                                  Minneapolis, MN 55401
                                  Phone: (612) 339-7300
                                  Fax: (612) 336-2940
                                  bbleichner@chestnutcambronne.com
                                  jbores@chestnutcambronne.com
                                  crenz@chestnutcambronne.com


                                  Counsel for Plaintiff and the Class




                                    29
